
	

114 SRES 142 IS: Honoring the life of Rachel Carson.
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 142
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2015
			Mr. Cardin (for himself, Mr. Casey, and Ms. Mikulski) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the life of Rachel
		  Carson.
	
	
 Whereas, May 27, 2007, marked the centennial of the birth of Rachel Carson, a longtime Maryland resident, a noted author, and an environmental visionary;
 Whereas Rachel Carson was born on May 27, 1907, in Springdale, of western Pennsylvania, where she learned to love nature while exploring the Allegheny River with her family and friends;
 Whereas Rachel Carson graduated magna cum laude from Pennsylvania College for Women (now known as Chatham University) in Pittsburgh, Pennsylvania, in 1928, and went on to earn her master’s degree in zoology from The Johns Hopkins University in Baltimore, Maryland, in 1932;
 Whereas Rachel Carson abandoned her pursuit of a doctorate degree in 1935 when her father died so that she could provide financial support for her aging mother by taking part-time teaching positions at The Johns Hopkins University and the University of Maryland as well as a position as a writer for the United States Bureau of Fisheries (now known as the United States Fish and Wildlife Service);
 Whereas Rachel Carson continued her writing career with feature columns in the Baltimore Sun on the marine life of the Chesapeake Bay until she was employed full-time in the Federal Government where she rose to become the editor-in-chief for all Fish and Wildlife Service publications;
 Whereas Rachel Carson's first book, Under the Sea-Wind, published in 1941, gave readers across the country a chance to enjoy her poetic style and her careful use of scientific information for the first time;
 Whereas Rachel Carson’s second book, The Sea Around Us, earned the 1952 National Book Award and allowed her to fully devote her time to her writing career;
 Whereas Rachel Carson's guide to seashore life, The Edge of the Sea, was published in 1955 and became another best seller;
 Whereas in 1962, while a resident of Silver Spring, Maryland, Rachel Carson wrote Silent Spring, a book that detailed how synthetic chemicals accumulate in water, soils, fish, and animals, including birds;
 Whereas President John F. Kennedy convened an expert panel of scientists that confirmed Rachel Carson’s scientific findings, leading to the domestic ban on the sale of the chemical dichlorodiphenyltrichloroethane (commonly known as DDT) in 1972, an action that many individuals credit with saving the bald eagle from extinction;
 Whereas in 2015, there are more bald eagles in the Chesapeake Bay Watershed than there were in the entire lower 48 States in 1972; and
 Whereas Rachel Carson passed away on April 14, 1964, at her home in Silver Spring, Maryland, leaving behind a history of tireless advocacy on behalf of the natural world, a legacy of scientific rigor coupled with poetic sensibility, and a book that helped launch the modern environmental movement: Now, therefore, be it
		
	
 That the Senate honors the life of Rachel Carson, a scientist, writer, and pioneer of the environmental movement.
		
